Citation Nr: 0310053	
Decision Date: 05/27/03    Archive Date: 06/02/03

DOCKET NO.  00-00 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Non Commissioned Officers 
Association of the U.S.A.


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel




INTRODUCTION

The appellant is the surviving spouse of the veteran who 
retired in September 1979, after more than 23 years of active 
service, and who died in March 1999.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  


REMAND

The veteran's certificate of death reflects that he died on 
March [redacted] 1999, at St. Thomas Hospital in Nashville, 
Tennessee.  The record does not indicate that the veteran's 
terminal hospital record, from St. Thomas Hospital, has been 
obtained.  

The record does not indicate that a medical opinion has been 
obtained regarding any relationship between the disability 
that resulted in the veteran's death and his active service.  

In light of the above, the appeal is REMANDED to the RO for 
the following:  

1.  After obtaining any necessary 
release, the RO should obtain a copy of 
the veteran's terminal hospital record 
from St. Thomas Hospital in Nashville.  

2.  The RO should make arrangements with 
the appropriate VA medical facility to 
obtain a medical opinion.  The veteran's 
claims folder must be made available to 
the examiner for review.  After review of 
all of the evidence, the physician should 
determine whether it is at least as 
likely as not that the veteran had a 
cardiac disorder that preexisted service 
that was chronically worsened beyond any 
natural progression during the veteran's 
active service.  The examiner is also 
requested to offer an opinion as to 
whether it is at least as likely as not 
that the veteran's cardiac disorder that 
resulted in his death had its onset 
during active service.  The examiner is 
further requested to offer an opinion as 
to whether it is at least as likely as 
not that any arterial hemorrhage that 
contributed to the veteran's death was 
related to his active service.  If it 
cannot be determined that a cardiac 
condition, that preexisted service, was 
chronically worsened beyond any natural 
progression during the veteran's service, 
that any cardiac disorder that 
contributed to the veteran's death is 
related to service, or that small 
intestine arterial hemorrhage is related 
to service, on a medical scientific 
basis, and without invoking processes 
relating to guesses or judgments based 
upon mere conjecture, the examiner should 
clearly and specifically so specify in 
the examination report.  

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2002).  Then, the RO should readjudicate 
the issue of entitlement to service 
connection for the cause of the veteran's 
death.  

4.  If any benefit sought on appeal is 
not granted to the appellant's 
satisfaction, both the appellant and her 
representative should be provided a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the appellant unless she is otherwise 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


                       
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2001), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2000).


